852 F.2d 569
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Rickey RIMMER-BEY;  Ervin Mayer, Plaintiffs-Appellants,v.Gary BARKER;  M. Michael;  David Jamrog;  A.D. Palmer,Defendants-Appellees.
No. 87-1179.
United States Court of Appeals, Sixth Circuit.
July 22, 1988.

1
Before BOYCE F. MARTIN Jr. and WELLFORD, Circuit Judges, and JAMES H. JARVIS, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
The appellants filed their prisoner civil rights action under 42 U.S.C. Sec. 1983 because of penalties imposed following a prison disciplinary proceeding in 1985 at the State Prison of Southern Michigan.  Specifically, they allege that employees at the prison lied in their disciplinary hearing resulting in improper reclassification and, as a result, they were confined under unsanitary conditions which amount to cruel and unusual punishment.  The district court adopted the recommendations of the magistrate which denied relief and dismissed the complaint, this appeal followed.


4
The basic argument advanced by the two prisoners is that a misconduct report was written without seizing the evidence.  As a result, at the hearing on this report involving a knife, there was no physical evidence to be introduced.  Both prisoners were found to have violated prison regulations at the hearing and both were reclassified to administrative segregation.  They claim that this area where they were confined was dirty and they were not given the necessary materials to clean the cells.  Accepting the facts as true we believe them to be insufficient to raise a claim under Sec. 1983.


5
Upon consideration, we affirm.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable James H. Jarvis, U.S. District Judge for the Eastern District of Tennessee, sitting by designation